PER CURIAM.
Upon a review of the certificate forwarded to us pursuant to Rule 4.6, F.A.R., 32 F.S.A., and an examination of the applicable authorities, we must respectfully decline to answer the question. Boyer v. City of Orlando, Fla.1970, 232 So.2d 169; First National Bank & T. Co. v. Great American Ins. Co., Fla.App.1972, 257 So.2d 73; In re Adoption of Taylor, Fla.App.1964, 166 So.2d 476; City of Hollywood v. Peck, Fla.1952, 57 So.2d 842; Laytner v. State, Fla.App.1970, 239 So.2d 857; State v. Harris, Fla.1962, 136 So.2d 633. The question presented to us is one which the trial court has the power to adjudicate and *773which may be reviewed on appeal; furthermore, this court’s determination would not necessarily be dispositive of the case.
REED, C. J., and WALDEN and MA-GER, JJ., concur.